Title: [From Thomas Jefferson to Benjamin Harrison, 22? November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 22? Nov. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 66 (22 Nov. 1779): “The Speaker laid before the House a letter from the Governor, stating sundry matters for the consideration of the House, and enclosing several letters and papers on the subject thereof; and the same were read, Ordered, That so much of the said letter and enclosures as respects the public Cannon Foundery on James River be referred to the committee of Propositions and Grievances. Ordered, That so much of the said letter and enclosures as relates to other matters, be referred to the committee of the whole house on the state of the Commonwealth.” Neither letter nor enclosures located.]
